Matter of Wright v Irish (2017 NY Slip Op 08836)





Matter of Wright v Irish


2017 NY Slip Op 08836


Decided on December 20, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-07548
 (Index No. 2111/14)

[*1]In the Matter of John C. Wright, petitioner-respondent,
vJeffrey B. Irish, appellant, et al., respondent.


McCabe & Mack, LLP, Poughkeepsie, NY (Richard R. DuVall of counsel), for appellant.
Freeman Howard, P.C., Hudson, NY (Andrew B. Howard of counsel), for petitioner-respondent.

DECISION & ORDER
In a proceeding pursuant to Business Corporation Law § 1104-a for judicial dissolution of a closely held corporation, where there has been an election to purchase the shares owned by the petitioner pursuant to Business Corporation Law § 1118, Jeffrey B. Irish appeals from a judgment of the Supreme Court, Dutchess County (Forman, J.), dated June 11, 2015, which, upon a decision of the same court dated November 7, 2014, made after a hearing, and upon an order of the same court dated March 24, 2015, denying his motion pursuant to CPLR 4404(b) to set aside the decision, is in favor of the petitioner and against him in the principal sum of $3,833,558.
ORDERED that the judgment is affirmed, with costs.
"The determination of a fact-finder as to the value of a business, if it is within the range of testimony presented, will not be disturbed on appeal where the valuation rests primarily on the credibility of the expert witnesses and their valuation techniques" (Matter of USA Nutritionals, Inc., 306 AD2d 490, 491; see Matter of Adelstein v Finest Food Distrib. Co., N.Y., Inc., 116 AD3d 850, 851). Contrary to the contention of the appellant, the Supreme Court's determination as to the fair value of the petitioner's shares in the subject corporation is supported by the evidence (see Matter of Adelstein v Finest Food Distrib. Co., N.Y., Inc., 116 AD3d at 851; Matter of USA Nutritionals, 306 AD2d at 491).
LEVENTHAL, J.P., CHAMBERS, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court